UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from January 1, 2007 to September 30, 2007 Commission file number: 1-31949 INX Inc. (Exact name of Registrant as specified in its charter) Delaware 76-0515249 (State of incorporation) (I.R.S. Employer Identification Number) 6401 Southwest Freeway Houston, Texas77074 (Address of principal executive offices) (Zip code) (713) 795-2000 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The Registrant has 7,500,492 shares of common stock outstanding as of October 29, 2007. 1 Index INX Inc. and Subsidiaries FORM 10-Q for the Quarter Ended September 30, 2007 INDEX PartI. Financial Information Item 1. Financial Statements (Unaudited): 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2007 and 2006 3 Condensed Consolidated Statements of Operations for the nine months ended September 30, 2007 and 2006 4 Condensed Consolidated Balance Sheets at September 30, 2007 and December 31, 2006 5 Condensed Consolidated Statement of Stockholders’ Equity for the nine months ended September 30, 2007 6 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and2006 7 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 Part II. Other Information 21 Item 1. Legal Proceedings 21 Item 6. Exhibits 21 Signature 21 2 Index PART 1. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): INX INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share amounts) (Unaudited) Three Months Ended September 30, 2007 2006 Revenue: Products $ 45,222 $ 39,847 Services 6,776 5,397 Total revenue 51,998 45,244 Cost of products and services: Products 37,335 33,215 Services 5,110 3,880 Total cost of products and services 42,445 37,095 Gross profit 9,553 8,149 Selling, general and administrative expenses 8,543 7,432 Operating income 1,010 717 Interest and other income (expense), net (17 ) (112 ) Income from continuing operations before income taxes 993 605 Income tax expense 7 43 Net income from continuing operations 986 562 Income (loss) from discontinued operations, net of income taxes 38 (291 ) Net income $ 1,024 $ 271 Net income per share: Basic: Income from continuing operations $ 0.14 $ 0.09 Income (loss) from discontinued operations, net of income taxes — (0.05 ) Net income per share $ 0.14 $ 0.04 Diluted: Income from continuing operations $ 0.12 $ 0.08 Income (loss) from discontinued operations, net of income taxes 0.01 (0.04 ) Net income per share $ 0.13 $ 0.04 Shares used in computing net income per share: Basic 7,081,511 6,419,501 Diluted 8,037,221 7,284,261 The accompanying notes are an integral part of these condensed consolidated financial statements 3 Index INX INC.
